ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Duane Alan Smith, a.k.a. Jameel Hakeem, has filed a complaint for a writ of mandamus. Smith seeks an order from this court which requires Judge Carolyn B. Friedland to issue rulings with regard to a "motion for execution of order" and a "petition for a writ of execution" as filed in the underlying action of State v. Hakeem, Cuyahoga County Court of Common Pleas Case No. CR-234283. Judge Friedland has filed a motion for summary judgment and a supplement to the motion for summary judgment.
 {¶ 2} Judge Friedland has issued two separate orders which granted Smith's "motion for execution of order" and "petition for a writ of execution." The request for a writ of mandamus is moot. State ex rel.Jerningham v. Cuyahoga County Court of Common Pleas, 74 Ohio St.3d 278,1996-Ohio-117, 658 N.E.2d 723. State ex rel. Gantt v. Coleman (1983),6 Ohio St.3d 5, 450 N.E.2d 1163;
 {¶ 3} Accordingly, we grant Judge Friedland's motion for summary judgment. Costs to Judge Friedland. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Writ denied.
Celebrezze, Jr., P.J., Karpinski, J., concurs.